Case 4:20-cr-00500 Document 1 Filed on 09/17/20 in TXSD Page 1 of 5
        Case 4:20-cr-00500 Document 1 Filed on 09/17/20 in TXSD Page 2 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


IN THE MATTER OF:                                §
Andrew Sanchez                                   §            Case No. ------


                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, depose and state:

1.        I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
     the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
     November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
     Houston Child Exploitation unit, which investigates criminal violations relating to child
     exploitation and child pornography, includi!!g violations pertaining to the illegal production,
     distribution, receipt and possession of child pornography, in violation of Title 18 U.S.C. §
     2251 and 2252A et seq. I have received training in the area of child pornography and child
     exploitation. I have had the opportunity to observe and review numerous examples of child
     pornography in all forms of media including computer media. Child Pornography, as defined
     in 18 U.S.C. § 2256, is:
         "any visual depiction, including any photograph, film, video, picture, or computer or
         computer-generated image or picture, whether made or produced by electronic,
         mechanical, or other means, of sexually explicit conduct, where - (A) the production of
         such visual depiction involves the use of a minor engaging in sexually explicit conduct;
         . . [or] (C) such visual depiction has been created, adapted, or modified to appear that an
         identifiable minor is engaging in sexually explicit conduct." For conduct occurring after
         April 30, 2003, the definition also includes "(B) such visual depiction is a digital image,
         computer image, or computer-generated image that is, or is indistinguishable from, that
         of a minor engaging in sexually explicit conduct."

2.        This Affidavit is made in support of a criminal complaint charging Andrew Sanchez
     with violating Title 18 U.S.C. § 2252A (a)(2)(B) - distribution of child pornography. I am
     ,familiar with the information contained in this Affidavit based upon the investigation I have
     personally conducted and my conversations with other law enforcement officers involved in
     this investigation, or who have engaged in numerous investigations involving child
     pornography.

                                                  1
        Case 4:20-cr-00500 Document 1 Filed on 09/17/20 in TXSD Page 3 of 5



3.       Because this Affidavit is being submitted for the limited purpose of securing a criminal
     complaint, I have not included each and every fact known to me concerning this
     investigation. I have set forth only those facts that I believe are necessary to establish
     probable cause that evidence of a violation of Title 18 U.S.C. § 2252A (a)(2)(B) has been
     committed by Andrew Sanchez beginning on or about April 18, 2020. Where statements of
     others are set forth in this Affidavit, they are set forth in substance and in part.
4.       On April 20, 2020, The National Center for Missing and Exploited Children (NCMEC)
     received a complaint via their CyberTipLine from Yahoo! Inc. CyberTip Report 70051483
     was reported to the NCMEC CyberTipLine by Yahoo! Inc. as a result of over 115 image files
     depicting child pornography being transmitted through a Yahoo! Inc. e-mail account. Yahoo!
     Inc., identified the e-mail account as andy05l 719@yahoo.com. Yahoo! Inc., also provided
     the name and telephone phone number provided by the creator of the e-mail account
     andy051719@yahoo.com as Andrew Sanchez and 832-935-7800.
5.      According to CyberTip Report 70051483, all files were viewed by Yahoo! Inc., prior to
     the submission to NCMEC. In CyberTip Report 70051483, Yahoo! Inc., stated that there
     were approximately 116 image files of suspected child pornography transmitted on the
     internet via the email address andy05l 719@yahoo.com.
6.      I have reviewed all of the files that were transmitted via theYahoo! Inc., e-mail account
     andy051719@yahoo.com and determined that at least 90 of the image files depict child
     pornography as defined by Title 18, United States Code, Section 2256.                  Below is a
     description of three files that meet the federal definition of child pornography that were
     transmitted via theYahoo! Inc., e-mail account andy051719@yahoo.com:
        a.)     image.74-1.jpeg- This is an image file depicting a minor female, who appears to
        be under the age of IO, engaged in a pose where the minor female's genitals are exposed
        in a lewd and lascivious manner.
        b.)     image.36-1.jpeg- This is an image file depicting a minor female, who appears to
        be under the age of 12, engaged in a pose where the minor female's genitals are exposed
        in a lewd and lascivious manner.
        c.)     image.16-1.jpeg- This is an image file depicting a minor female, who appears fo
        be under the age of 14, engaged in a pose where the minor female's genitals are exposed
        in a lewd and lascivious manner.

                                                    2
        Case 4:20-cr-00500 Document 1 Filed on 09/17/20 in TXSD Page 4 of 5



7.       Yahoo! Inc., stated that the e-mail address andy051719@yahoo.com has since been
      disabled and the images transmitted by the user are no longer accessible as of the date of the
      CyberTip Report 70051483. Yahoo! Inc., provided the IP address utilized by the user on
      April 18, 2020, at 2:19 pm UTC to transmit the files referenced in paragraph 6 as
      2607:fb90:5efe:366f:c44d:7abc:4edl:la42. Both the telephone number (832-935-7800) and
      IP address provided by Yahoo! Inc., in the CyberTip Report 70051483 were found to be
      owned by T-Mobile USA, Inc.
8.       An administrative subpoena was served on T-Mobile USA, Inc. requesting information
      relating to the subscriber assigned the telephone number 832-935-7800 as well as
      information     relating    to     the     subscriber     assigned     the     IP     address
      2607:fb90:5efe:366f:c44d:7abc:4edl:la42 on April 18, 2020 at 2:19 pm UTC. T-Mobile
      USA, Inc. identified the subscriber assigned the telephone number 832-935-7800 as Andrew
      Sanchez, 12502 Green Darner, San Antonio, Texas, with an activation date of February 25,
      2020. T-Mobile USA, Inc., also identified the subscriber that was assigned the said IP
      address on April 18, 2020, as the as the same subscriber of the telephone number 832-935-
      7800, Andrew Sanchez.
9.       Searches of open source and law enforcement sensitive databases revealed Andrew
      Sanchez has a date of birth of May 17, 1952. The same open source database shows
      Sanchez's current address as certain address located on Liberty Road, Houston, Texas.
10.      A check of the Texas DPS Sex Offender Registry website showed Andrew Sanchez being
      a lifetime registered sex offender residing at a certain address located on Liberty Road,
      Houston, Texas. Sanchez was last verified on May 19, 2020. On September 9, 2020, the
      Harris County Sex Offender Compliance Department confirmed that Andrew Sanchez
      resides the address located on Liberty Road, Houston, Texas .
11.      A National Crime Information Center (NCIC) criminal history check was conducted for
      Andrew Sanchez. NCIC records indicated that Andrew Sanchez was convicted twice in
      Bexar County, Texas in 2008, for Possession of Child Pornography and again in 2013, also
      for Possession of Child Pornography.
12.      On September 17, 2020, FBI Houston executed a federal search warrant at a certain
      address located on Liberty Road, Houston, Texas. Upon the execution of said search warrant



                                                 3
         Case 4:20-cr-00500 Document 1 Filed on 09/17/20 in TXSD Page 5 of 5



      authorized by United States Magistrate Judge Sam S. Sheldon, agents identified and
      interviewed Andrew Sanchez.
13.      After being advised of his Miranda Rights, Sanchez agreed to make a statement. Sanchez
      stated that he had been residing in his current residence since February 2020. Sanchez
      admitted to owning two cellular devices. Sanchez provided the telephone numbers for his
      devices as 832-571-4412 and 832-935-7800. When asked if any child pornography would be
      found on either of his devices, Sanchez stated there would not be any child pornography
      found. Sanchez stated that the email address andy0517l9@yahoo.com could have been an
      email address he used previously, but he could not remember. Sanchez then requested to
      have an attorney present, the interview was then terminated and no further questions were
      asked.
14.      The cellular telephone number 832-935-7800, which was provided by Sanchez to the
      interviewing agents matches the telephone number provided by the user of the Yahoo!, Inc.
      email address detailed in paragraphs 4-7. That same phone number was identified as being
      the T-Mobile USA, Inc., subscriber assigned the IP address used to upload the images
      depicting child pornography described in paragraph 6. Lastly, the device identified by T­
      Mobile USA, Inc. as being utilized by the subscriber assigned the telephone number of 832-
      935-7800 was a Motorola G7 Play, which is the same device that was found in the possession
      of Andrew Sanchez.
15.      Based upon the information delineated above, I believe that probable cause exists for the
      issuance of a Criminal Complaint charging Andrew Sanchez with a violation of Title 18
      U.S.C. § 2252A (a)(2)(B)- distribution of child pornography.



                                                     Rob�
                                                     Special Agent, FBI


Subscribed and sworn to before me, v�a telephone, this 17th of September 2020.




                                                     Peter Bray
                                                     United States Magistrate Judge

                                                4
